Citation Nr: 1409464	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for sexual impotency and, if so, whether service connection is warranted.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for dyspepsia.

5.  Entitlement to service connection for a cervical condition. 

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for a skin condition of the hands. 

8.  Entitlement to service connection for a traumatic brain injury (TBI).

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a lower back condition.

11.  Entitlement to service connection for urinary incontinence.  

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for a liver condition.

14.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Jonathan Bruce


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served in the Puerto Rico National Guard and had active military service from May to October 1997 and from August 2005 to November 2006.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

He was previously denied entitlement to service connection in November 2007 for PTSD, adjustment disorder, depressive disorder, and sexual impotency.  That decision was not timely appealed and therefore became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  He later filed his current claims in May 2009, stating his desire to reopen his claim for a "nervous condition."  The RO subsequently characterized this as a petition to reopen his claim of entitlement to service connection for depressive disorder.  He has other the mental disorder diagnoses, however, including of PTSD, which appear to encompass his symptoms of depression, nervousness, and anxiety.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  Thus, the Board is recharacterizing the Veteran's petition to reopen more expansively as concerning an acquired psychiatric disorder in general.


Consider also that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Veterans Court(CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality (res judicata) of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether instead the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, though, the Board is reopening the Veteran's service-connection claim for his alleged acquired psychiatric disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it, along with the additional claims of entitlement to service connection for residuals of a TBI, headaches, bilateral hearing loss, and tinnitus, to the RO.



FINDINGS OF FACT

1.  A prior November 2007 rating decision denied the Veteran's claims of entitlement to service connection for PTSD, depressive disorder, adjustment disorder, and sexual impotency; he was appropriately notified of that decision but did not appeal it.

2.  Additional evidence since received, however, raises a reasonable possibility of substantiating his claim for entitlement to service connection for an acquired psychiatric disorder.

3.  He has not submitted any additional evidence, however, and none otherwise has been obtained, which raises a reasonable possibility of substantiating his claim for entitlement to service connection for sexual impotency.  

4.  He also has not submitted any evidence establishing he currently suffers from dyspepsia, a cervical condition, IBS, a lower back condition, or urinary incontinence, much less on account of his active military service.

5.  And although he has current diagnoses of GERD, a skin condition of the hands, and a liver condition, he has not provided competent and credible evidence linking these conditions to his active military service.  


CONCLUSIONS OF LAW

1.  Absent an appeal, the November 2007 rating decision denying service connection for PTSD, depressive disorder, adjustment disorder, and sexual impotency is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen his claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  However, there is not new and material evidence since that decision to reopen his claim for service connection for sexual impotency.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The criteria also are not met for entitlement to service connection for GERD, dyspepsia, a cervical condition, IBS, a skin condition of the hands, a lower back condition, urinary incontinence, and a liver condition.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With regards to new-and-material-evidence claims, the Court held that the VCAA notice requirements require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

Here, the Veteran was given proper notice in June 2009, so prior to September 2009 decision on appeal, for his service-connection claims.  The June 2009 notice addressed all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a relationship between the disability and service, but also the "downstream" 4) disability rating, and 5) effective date in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the duty to notify with regards to these claims has been met.  The June 2009 letter further contained proper notice for the new-and-material-evidence claim regarding sexual impotency, as it duly informed the Veteran of the basis of the prior denial of this claim and what any new evidence needed to establish.  VA's Office of General Counsel has issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  So additional VCAA notice is not needed even to comply with Kent.

The Board need not address the sufficiency of the notice regarding the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disorder as it is reopening, but then remanding, this claim.  Thus, it need not discuss whether he received the required Kent notice because it is inconsequential.  Moreover, the Board will be in a better position to determine whether the other VCAA notification requirements were met concerning this claim once the additional development of this claim is completed on remand.

To satisfy its duty to assist, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To this end, his post-service VA and private records have been obtained and associated with his claims file for consideration, including those from the Social Security Administration (SSA).  

The Veteran's service treatment records (STRs) could not be found.  The RO since has prepared an October 2007 memorandum making a formal finding on the unavailability of these records.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18.  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Thus, missing records concerning the Veteran's military service, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by not only establishing he has the claimed disability but also by suggesting a relationship or correlation between the claimed disability and a relevant event, injury or disease during his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  This is the so-called "nexus" requirement to establish the necessary linkage between current disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Veteran was provided a VA compensation examination, the report of which contains a description of his relevant medical and other history, documents and considers the relevant medical facts and principles, and provides opinions regarding the existence of certain disabilities at issue and their etiologies.  All etiological determinations were made after reviewing the entire claims folder for the pertinent history, and the VA examiners' opinions are responsive to the determinative issues of whether he has the disability and, if so, whether it is the result of his active military service or instead something else.  Thus, the Board concludes that VA's duty to assist with respect to obtaining relevant records and examinations regarding the claims being decided has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic (Virtual VA) file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final and binding denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The credibility of the evidence in question must be presumed, albeit just for the limited purpose of determining whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption no longer applies when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or blindly accept as credible assertions that are beyond the competence of the person making them).  Also, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343 (2000).

But in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court explained that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated there are two, not three, requirements for reopening a claim, those being that the evidence is new and material, not instead that it is new, material, and raises a reasonable possibility of substantiating the claim.  The Court pointed out that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of a current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


As already alluded to, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

The Veteran was denied entitlement to service connection for PTSD, adjustment disorder, depressive disorder, and sexual impotency all in a November 2007 rating decision.  He was provided notice of that decision later in November 2007 and he did not appeal; therefore that decision became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

Regarding specifically his claim for PTSD, the RO determined that he did not have a then current diagnosis of this condition.  In his bid since to reopen his claim for a more generic "nervous condition," the Veteran submitted documents associated with his grant of SSA disability benefits based on his various psychiatric conditions, which were not considered by the RO in its November 2007 decision.  Included in these documents is an August 2007 psychological report that provides the Veteran with a PTSD diagnosis by a physician.  According to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), a diagnosis of PTSD is presumably in accordance with the Diagnostic and Statistical Manual (DSM) criteria.

As the previous denial stated that the Veteran did not then have a PTSD diagnosis, the August 2007 report providing this diagnosis is new and material evidence as it confirms that he does in fact now have this required diagnosis.  Thus his claim, albeit now more generally characterized as entitlement to service connection for an acquired psychiatric disorder, is reopened.  38 C.F.R. § 3.156.


Conversely, regarding his claim for service connection for sexual impotency, review of the November 2007 denial reveals he was denied because he did not have evidence of a clinical diagnosis of this condition, nor did he link the symptoms he did have during May 2007 VA psychiatric treatment sessions, such as loss of libido and difficulty maintaining erections, to his service to show the necessary relationship or correlation.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In his bid to reopen this claim, the Veteran has not submitted any evidence of a clinical diagnosis of sexual impotency or erectile dysfunction (ED).  He was not diagnosed with either condition at the conclusion of his June 2010 genitourinary examination.  In fact, the examiner listed ejaculation as normal.  Review of the Veteran's VA and private treatment records submitted since November 2007 do not reveal any diagnosis or link to service.  Nor has the Veteran himself submitted any new statements suggesting a link between any sexual impotency-related symptoms and his service.  Thus, the Board is denying his petition to reopen this claim for service connection for sexual impotency.  

IV.  Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336.  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the documentation of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dyspepsia, Cervical Condition, IBS, Lower Back Condition, and Urinary Incontinence

The most fundamental requirement for any claim for service connection, including on both direct and presumptive bases, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, the Veteran has not shown he currently suffers from dyspepsia, a cervical condition, IBS, a lower back condition, or urinary incontinence. 

Regarding dyspepsia, IBS, and urinary incontinence, his June 2010 Persian Gulf War protocol examination specifically determined that he did not have any of these claimed conditions.  The examiner stated that the presence of an active helicobacter pylori infection of the Veteran's upper gastrointestinal tract, as shown via a breath test, ruled out dyspepsia and IBS, as either diagnosis "cannot be made in the presence of a structural abnormality or a causative agent."  He was also given a specific genitourinary examination, which concluded he did not have urinary incontinence.  

The claims file also is absent evidence of current cervical or lower back conditions.  There are December 2008 VA treatment records, including physical therapy notes, in which the Veteran linked current lower back pain to a fall in service.  However no formal diagnosis was ever made.  The Court has explained that mere pain, alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Without current diagnoses of dyspepsia, IBS, urinary incontinence, a lower back condition, or a cervical condition, the preponderance of the evidence is against these claims, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, these claims must be denied.

GERD, Skin Condition of the Hands, and a Liver Condition

During the Veteran's June 2010 examination, he was found to have GERD, a skin condition of his hands diagnosed as keratosis pilaris, and a liver condition in the form of a right liver lobe cyst.  So the initial element of a current diagnosis has been satisfied and the inquiry shifts to determining whether there was an in-service injury or event that caused, or is otherwise an explanation for, these current conditions.

The June 2010 examiner commented that none of these conditions were related to any reported exposure event experienced by the Veteran during his service in southwest Asia.  The supporting rationale was that there was no evidence in medical literature between any of these conditions and "a previous exposure to environmental hazards including exposure to smoke, particles, pesticides, insecticides, infectious diseases...fumes...gases, vaccines or sand."  

While the Board recognizes its heightened duty to assist in the absence of the Veteran's STRs, there is no competent evidence of any in-service injury, disease, or event that could be linked to these diagnoses.  He has competently stated he began experiencing stomach problems in service; he specifically alleged this during his June 2010 examination, when he stated that he had started to notice heartburn, an upset stomach, and acid reflux described as a burning sensation in his throat after eating while in service.  Likewise, he stated that he began noticing "skin discoloration" on his arms while in service.  However the June 2010 examiner specifically denied that the GERD or keratosis pilaris could be related to a potential in-service exposure event.  The Veteran has not provided any other evidence of an event in service that potentially could have caused these conditions, much less any medical evidence indicating such an etiological link to his service.  

Furthermore, the Veteran has not provided any evidence linking his liver cyst to his service.  Again, the June 2010 examiner denied that this could have been caused by an exposure event.  The Veteran has not provided any lay narrative as to how he believes this claimed condition is related or attributable to his service.  In fact, he reported during the examination that the date of onset of any liver condition was in 2009, so two to three years after his last period of active duty.  

Given the absence of any competent and credible medical evidence linking his GERD, keratosis pilaris, or liver cyst to his service, the preponderance of the evidence is against these claims, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, these claims, like the others, must be denied.


ORDER

Because there is new and material evidence, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted, subject to the further development of this claim on remand.

Because however there is not new and material evidence, the petition to reopen the claim of entitlement to service connection for sexual impotency is denied. 

The claim of entitlement to service connection for GERD is denied.  

The claim of entitlement to service connection for dyspepsia is denied.  

The claim of entitlement to service connection for a cervical condition is denied.  

The claim of entitlement to service connection for IBS is denied.  

The claim of entitlement to service connection for a skin condition of the hands is denied.  

The claim of entitlement to service connection for a lower back condition is denied.  

The claim of entitlement to service connection for urinary incontinency is denied.  

The claim of entitlement to service connection for a liver condition is denied.  


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development before being decided on appeal.  To date, there has been no VA examination regarding his claimed acquired psychiatric disorder, TBI, tinnitus, bilateral hearing loss or headaches.  

The duty to assist requires VA to provide an examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the 

disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court has clarified that the third element of McLendon establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, there is ample evidence in his claims file that he has been variously diagnosed with PTSD, major depressive disorder, and an adjustment disorder, all shortly after separating service.  He has always linked his psychiatric state to his time on active duty, specifically to July 2006 when he competently claimed his unit was involved in an enemy mortar attack.  He also stated that he saw marines die from heat stroke at that time.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Effective July 13, 2010, the regulations governing such claims allow for the Veteran's lay testimony alone to potentially establish the occurrence of a claimed in-service stressor if involving "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

A VA compensation examination should be performed to one, confirm the existence of the Veteran's acquired psychiatric disorders, including PTSD, and two, for an etiological opinion regarding the relationship between any present-day diagnosis and his claimed experiences in service.  

Regarding his claims for service connection for tinnitus and bilateral hearing loss, he has competently maintained that he experienced enemy mortar fire while on active duty.  Furthermore, his Military Occupational Specialty (MOS) is listed as "vehicle repairer," a specialty that undoubtedly subjected him to a variety of in-service noise exposure.   Subjective tinnitus was noted previously in a September 2008 VA treatment note.  Pursuant to the heightened duties of the VA when STRs are lost or missing, the RO should at the very least provide him an audiological examination to determine whether he suffers from these disabilities and provide an etiological opinion on their purported relationship to his active duty service.  

Likewise, the Veteran has competently maintained that he fell off the back of a truck while in service in 2006 and struck his head on the ground.  He was diagnosed with migraine headaches at the conclusion of his June 2010 VA examination, but no opinion was provided regarding the condition's alleged relationship to his fall in service.  Furthermore, he has never been provided a VA examination regarding his claimed TBI.  In May 2009 a VA treatment note indicates that, while the Veteran did not have conclusive evidence of a TBI, he did exhibit "several [areas] of dysfunction."  As these claims are potentially inextricably intertwined, the Board is remanding them both for an examination and etiological opinions.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran a compensation examination for his claimed acquired psychiatric disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note the Veteran's past diagnoses of PTSD, major depressive disorder, and adjustment disorder.  The examiner should then provide a diagnosis for each current psychiatric disability the Veteran suffers from.  

For each diagnosed psychiatric disability, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) said disability was caused by, or is otherwise related to, the Veteran's active duty service in the military.  This opinion should take into account the Veteran's claimed in-service experiences, including watching marines die from heat exhaustion and undergoing enemy mortar fire.  

If PTSD is determined to have been present at any time since the Veteran separated from service, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not). 

The examiner's opinions must take into account the Veteran's documented reports of physical and emotional abuse he suffered as a child.  All opinions must be supported by detailed reasons and bases.  


2.  Next, schedule the Veteran a VA audiological examination to determine if he currently suffers from bilateral hearing loss.  The claims folder must be made available to the examiner for review in conjunction with the examination.  If he is found to have bilateral hearing loss, the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) this condition was caused by, or is otherwise related to the Veteran's active duty service in the military.  

The examiner must then comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's subjective tinnitus was caused by, or is otherwise related to his service.  

Both opinions should take into account the Veteran's competent reports of experiencing close range enemy mortar fire while in service.  

3.  Then schedule the Veteran a VA examination for a potential Traumatic Brain Injury.  The claims folder must be made available to the examiner for review in conjunction with the examination.  If he is found to have a TBI, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) the TBI was caused by, or is otherwise related to, the Veteran's active duty service in the military, specifically his reported fall off the back of a truck in 2006.  The examiner should also indicate whether the Veteran's diagnosis of migraine headaches is attributable to the TBI.


If the examiner does not find a TBI, he must then comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's migraine headaches are caused by, or otherwise related to, his service.  

4.  Conduct any other appropriate development deemed necessary.  If any new evidence submitted is in Spanish, perform the necessary translation into English and associate the translated documents with the claims file.

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


